Citation Nr: 0011035	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-02 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for schizophrenic 
reaction, paranoid type, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an earlier effective date for and award of 
service-connection and a 30 percent rating for schizophrenic 
reaction, paranoid type.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to June 
1981.  

An October 1996 Board of Veterans' Appeals (Board) decision 
granted service connection for schizophrenia.  In a November 
1996 rating decision, the RO implemented that Board decision 
and assigned a 30 percent rating for schizophrenia from May 
14, 1993.  The veteran initiated an appeal from this 
determination, challenging the disability rating as well as 
the effective date of the award.  The veteran's appeal as to 
both issues was dismissed in a May 1998 Board decision, based 
on the finding that the veteran did not perfect his appeal.  
The veteran appealed to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court).  In a March 1999 Order the 
Court vacated the Board's decision and remanded the matter to 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection for a psychiatric disability was 
originally denied in November 1981and February 1991 rating 
decisions.  

3.  The veteran filed a reopened claim for service connection 
for psychiatric disability on May 14, 1993.  

4.  In June 22, 1993 letter, the originating agency notified 
the veteran that service connection had been denied in a 
February 1991 decision and that he had to submit new and 
material evidence to reopen his claim for service connection 
for a nervous condition.  

5.  The veteran filed a notice of disagreement on June 25, 
1993.  

6.  A statement of the case was issued in August 1993.  

7.  In a September 1994 decision, the hearing officer 
determined that the veteran had submitted new and material 
evidence to reopen his claim.  

8.  The January 1995 rating decision reflects a denial on the 
merits.  

9.  The veteran's substantive appeal was received in February 
1995.  

10.  In an October 1996 decision, the Board granted service 
connection for schizophrenia. 

11.  The November 1996 rating decision reflects the grant of 
service connection, the assignment of a 30 percent rating for 
schizophrenia, and an effective date of May 14, 1993.  

12.  The RO notified the veteran of its November 1996 
decision by correspondence dated on November 20, 1996.  

13.  By a January 1997 statement, the veteran's 
representative claimed entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) due to schizophrenia and claimed 
entitlement to an earlier effective date for the award of 
service connection and a 30 percent rating.  

14.  At the hearing conducted in July 1997, the veteran's 
representative expressed disagreement with the disability 
rating assigned for schizophrenic reaction and the effective 
date of the award.  

15.  In a November 1997 rating decision, the RO increased the 
disability rating for service-connected schizophrenia from a 
30 percent to a 50 percent rating, from May 14, 1993.  

16.  The RO issued a supplemental statement of the case in 
December 1997.  

17.  The RO issued a notice of transfer of the veteran's case 
to the Board in March 1998.  

18.  The Board dismissed the veteran's claims for failure to 
perfect an appeal.  

19.  The veteran appealed the case to the Court that vacated 
and remanded the case for a statement of adequate reasons and 
bases.  

20.  A December 1999 letter notified the veteran that the 
Board would address the question of timeliness of his 
substantive appeal, and that the veteran would be afforded 60 
days to enter a response.  

21.  No response has been received by the veteran or his 
representative.  


CONCLUSIONS OF LAW

1.  The veteran did not perfect a timely appeal with respect 
to the evaluation of service-connected schizophrenic 
reaction.  38 U.S.C.A. §§ 7104, 7105 (West 1991& Supp. 1999); 
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (1999).  

2.  The veteran did not perfect a timely appeal with respect 
to entitlement to an effective date earlier than May 14, 1993 
for the award of service connection and a 30 percent rating 
for schizophrenic reaction.  38 U.S.C.A. §§ 7104, 7105 (West 
1991& Supp. 1999); 38 C.F.R. §§ 20.101, 20.200, 20.201, 
20.302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Background.

Service connection was originally denied for a psychiatric 
disability in a November 1981 rating decision.  The veteran 
filed another claim for service connection for schizophrenia 
in 1991.  By a February 1991 rating decision, the agency of 
original jurisdiction again denied service connection, 
notifying the veteran of that determination by correspondence 
dated later that month.  The veteran filed another claim for 
service connection in May 1993.  In a June 22, 1993 letter, 
the originating agency notified the veteran that service 
connection had been denied in a February 1991 decision and 
that he must submit new and material evidence to reopen his 
claim for service connection for a nervous condition.  The 
veteran filed a notice of disagreement (NOD) on June 25, 
1993.  In a statement of the case (SOC) issued in August 
1993, the RO addressed the sufficiency of the evidence to 
reopen the claim for service connection.  

By a September 1994 decision, the hearing officer reopened 
the veteran's claim for service connection based on a finding 
that new and material evidence had been received.  A January 
1995 rating decision reflects the denial of service 
connection on the merits.  The RO issued a supplemental SOC 
in January 1995.  The veteran's substantive appeal was 
received in February 1995.  

In October 1996, the Board issued a decision to grant service 
connection for schizophrenia.  The November 1996 rating 
decision reflects that grant and the assignment of a 30 
percent rating and of an effective date of May 14, 1993.  The 
RO notified the veteran of that determination in November 
1996, inquired whether he was satisfied with the evaluation 
and effective date, and informed him that if he was not 
satisfied his appeal would be continued.  

Without having received a response to its November 1996 
letter, the RO issued a January 1997 supplemental SOC 
reflecting the issues of "Evaluation of schizophrenic 
reaction, paranoid type currently evaluated as 30 percent 
disabling" and "Entitlement to an earlier effective date of 
service connected schizophrenic reaction, paranoid type". By 
statement later in January 1997, the veteran's representative 
claimed entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
due to schizophrenia and claimed entitlement to "an earlier 
effective date".  The veteran's representative also 
expressed disagreement with the disability rating assigned to 
schizophrenic reaction at the hearing conducted in July 1997.  

In a November 1997 rating decision, the RO increased the 
disability rating for service-connected schizophrenia from a 
30 percent to a 50 percent rating, from May 14, 1993.  The RO 
issued a supplemental SOC in December 1997.  The cover letter 
indicated that a substantive appeal had not been received, 
and that appellate rights would expire 60 days from the date 
of the cover letter.  The RO notified the veteran of the 
transfer of the veteran's appeal to the Board in March 1998.  
The Board dismissed the veteran's claims for failure to 
perfect an appeal in May 1998.  

The veteran appealed that decision to the Court, which 
vacated and remanded the case for the Board to provided an 
adequate statement of reasons and bases.  A December 1999 
letter notified the veteran that the Board would address the 
question of timeliness of substantive appeal, and that the 
veteran would be afforded 60 days to enter a response.  No 
response has been received by the veteran or his 
representative within the prescribed period of time. 

2.  Analysis.

The joint motion for remand granted by the Court raises 
several matters for the Board to address in its decision.


A. Existence of Substantive Appeal.

The parties, in the joint motion for remand, noted that it 
appeared that the RO had concluded that the veteran had 
perfected his appeal subsequent to the December 1997 
supplemental SOC, in light of the certification of the appeal 
to the Board, but that a copy of "any other substantive 
appeal" was not associated with the veteran's claims folder.  
The Board was instructed to add "any such documents for 
consideration" upon remand.

Aside from this notation in the joint motion, the veteran has 
not alleged that he did file a substantive appeal subsequent 
to the December 1997 supplemental SOC.  In fact, in his July 
1999 letter to the Board, the veteran's attorney asserted 
that the question before the Board was a legal question, not 
a factual one.  He stated, "there is no dispute to the fact 
that [the veteran] did not file subsequent NOD once he was 
granted service connection for his psychosis."  Based on the 
attorney's statements, the Board concludes that there are no 
missing substantive appeal documents that could be associated 
with the claims folder.  Hence, the Board has not remanded 
this matter to the RO for it to associate such document(s) 
with the record, as such action would be futile and would 
only cause unnecessary delay.  The law requires that 
"expeditious treatment" be afforded to all claims remanded 
by the Court.  See Veterans Benefits Improvement Act, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994).

B.  Whether the Substantive Appeal was Inadequate or 
Untimely.

The joint motion for remand also indicated that it was 
unclear from the evidence of record whether the substantive 
appeal was inadequate or untimely, noting that notice under 
38 C.F.R. § 20.203 - concerning a decision as to the adequacy 
of the substantive appeal - was not given in this case.  
First, the record is quite clear that no additional document 
that could be construed as a substantive appeal was 
associated with the veteran's claims folder after the 
December 1997 supplemental SOC.  Second, the Board's May 1998 
decision, which has been vacated, clearly indicated that 
timely substantive appeals were not filed with regard to 
either the evaluation of the disability or the effective date 
of the award.  The Board reiterates herein - as discussed 
below - that the appeals are dismissed for the lack of any 
timely substantive appeal.  No timely substantive appeal 
having been filed, the question of the adequacy of the 
allegations of error of fact or law contained therein does 
not arise.

C.  The Board's jurisdiction to review timeliness of an 
appeal.  

In the joint motion, that parties stated that it was clear 
from the record that the RO deemed the veteran's appeal to 
have been perfected, as shown by Certification of Appeal (VA 
Form 8) and the notice of transfer to the Board.  However, 
the RO's basis for that determination - if such a 
determination was made -- is unclear, as there is no 
substantive appeal associated with the claims folder.  As 
noted above, neither the veteran nor his representative has 
identified correspondence that should be construed as a 
substantive appeal.  The basis of the challenge is in essence 
one of law rather than one of fact.  

I note that the Board is not limited by the RO's 
determination of the issues on appeal.  Section 19.35 of the 
regulations clearly states that the certification of appeal 
neither confers jurisdiction on the Board nor deprives it of 
jurisdiction.  Thus, the fact that the RO certified the 
appeal to the Board is of no significance in the 
determination of whether a timely substantive appeal was 
filed.  

The provisions of 38 U.S.C.A. § 7104(a) states that all 
questions under laws that affect the provision of benefits by 
the Secretary of Veterans Affairs to veterans or their 
dependents or survivors shall be subject to one review on 
appeal to the Secretary and assigns the authority to make 
final decisions on behalf of the Secretary on such appeals to 
the BVA.  See also 38 C.F.R. § 20.101.  Section 7105 
establishes the procedural steps that a claimant and an 
agency of original jurisdiction must follow with regard to 
appellate review by the Board.  Appellate review will be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished.  See also 38 C.F.R. § 20.200.  
Furthermore, the time limits for filing a substantive or 
formal appeal are prescribed in 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(b).  These provisions provide that a claimant 
will have 60 days from the date VA mails the SOC to file a 
formal appeal or one year from the date VA mails the 
notification of the determination being appealed, whichever 
period ends later.  Section 7105(d)(3) further provides that 
the time period for filing a formal appeal may be extended 
for a reasonable period on request for good cause shown.  See 
also 38 C.F.R. § 20.303, and VAOPGCPREC 9-99 (August 18, 
1999).  

Further, the regulations contemplate that the RO has 
authority to make initial decisions concerning certain 
questions, i.e., the timeliness of notices of disagreement 
and substantive appeals.  38 C.F.R. § 19.34.  It is also 
authorized to close an appeal for failure to respond to a 
SOC.  38 U.S.C. § 7105(d)(3); 38 C.F.R. § 19.32.  

This statutory and regulatory scheme treats the Board as an 
appellate body that exercises jurisdiction only over issues 
properly brought before it under established appellate 
procedures.  Generally, an appellate body does not have the 
authority to make initial decisions.  Thus, these aspects of 
the statutory and regulatory scheme suggest that, if an issue 
is raised on the record for the first time before the Board, 
the proper course, consistent with the governing statutes and 
regulations, is generally for the Board to remand the issue 
to the RO for further development.  See, VAOPGCPREC 9-99 
(August 18, 1999).  

Nonetheless, I note that 38 U.S.C.A. § 7105(d)(3) 
specifically provides that, while the agency of original 
jurisdiction may close a case for failure to respond after 
receipt of the SOC, questions as to timeliness or adequacy of 
response shall be determined by the Board.  This statute 
clearly places the authority to resolve a question of the 
timeliness of a substantive appeal with the Board.  While 
this statute recognizes the Board's authority over the issue 
of the timeliness of a substantive appeal, it does not 
specifically address the situation where the Board addresses 
the timeliness issue in the first instance.  Likewise, 
regulatory provision implementing § 7105 do not address the 
Board's initial review of timeliness.  

VAOPGCPREC 9-99 (August 18, 1999) held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  It further held that when the Board 
discovers in the first instance that no substantive appeal 
has been filed in a case certified to the Board for appellate 
review by the agency of original jurisdiction, it may dismiss 
the appeal.  In both instances, however, it was noted that 
the Board should afford the claimant appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  The Board did so by its 
letter of December 8, 1999.

D.  Application of Karnas.

The parties in their joint motion also noted that there had 
been a change in case law pertaining to the necessary 
requirements for perfecting an appeal, stating:

If the RO and Appellant were operating 
under the principles of West v. Brown, 7 
Vet.App. 329 (1995) (en banc), that is, 
only one NOD and, thus, one Substantive 
Appeal in each "case" or "claim", and 
the Federal Circuit overruled this 
approach in Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), then the Board, 
under Karnas, should consider which is 
the more favorable application of the 
law.  

The Board notes, however, that Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), specifically applies to changes in statutes 
or regulations made after the claim has been filed but before 
the administrative or judicial process has been completed.  
Thus, by its terms, it does not apply to the situation here.  
As held by the Court in Karnas:  

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to appellant 
should and we so hold will apply unless 
Congress provided otherwise or permitted 
the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the 
Secretary did so.  This formulation would 
never result in "manifest injustice" to 
the United States Government because 
Congress controls or may permit the 
Secretary to control which law is to be 
applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

Nonetheless, the Court has ordered the Board, by granting the 
motion for remand, to consider "which is the more favorable 
application of the law" - that of West or Grantham.  

It should be pointed out that the two lines of cases in West 
and Grantham concern the jurisdiction of the Court, not the 
jurisdiction of the Board.  Section 402 of the Veterans' 
Judicial Review Act, Pub. L. No. 100-687, Div. A, 102 Stat. 
4105 (1988) extends the Court's jurisdiction to only those 
appeals initiated by a NOD filed on or after November 18, 
1988.  Thus, the date of the NOD is important for determining 
whether the Court has jurisdiction, and these lines of cases 
address the date of the NOD.  In this regard, the Board notes 
that neither the joint motion for remand nor the Court's 
order addresses the Court's jurisdiction, which is the 
subject matter of Grantham and West.  

Under West, there could be but one NOD in any case on which 
the Court's jurisdiction can be based, and the jurisdiction-
conferring NOD must be the first one in time filed by the 
veteran in connection with his overall claim for relief.  The 
Federal Court held in Grantham that a veteran's overall 
claim, or case, for benefits is comprised of separate issues, 
and that the Court had jurisdiction to consider an appeal 
concerning one or more of those issues, provided a NOD has 
been filed after the effective date of the Veterans' Judicial 
Review Act with regard to the particular issue.  Grantham's 
first appeal to the Board and, subsequently, to the Court 
concerned only the question of service connection.  
Grantham's second NOD, and the appeal therefrom to the Court, 
concerned a new and previously undecided issue: the 
compensation level for the condition that had been found to 
be service-connected.  The Federal Court, in Grantham, noted 
that the issue of compensation level is based on an entirely 
new NOD.  The issue was not addressed at any time during the 
appeal process stemming from the first NOD.  It was only the 
second NOD that could, and did, initiate appellate review of 
this claim concerning compensation level.  Because the NOD 
that initiated appellate review of this claim was filed on or 
after November 18, 1988, the Federal Court held that the 
Court of Veterans Appeals had jurisdiction.  Grantham v. 
Brown, 114 F3d. 1156, 1158 (Fed. Cir, 1997).  In a nutshell, 
Grantham overrules West.  Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  

Grantham recognizes that a veteran's overall claim, or case, 
for benefits is comprised of separate issues, and that the 
Court has jurisdiction to consider an appeal concerning one 
or more of those issues, provided an NOD has been filed on or 
after November 18, 1988, with regard to the particular issue. 
Thus, multiple NODs may be filed by a veteran concerning the 
claim for benefits, and the NOD which serves to confer 
jurisdiction on the Court of Veterans Appeals is the first 
one filed with respect to a given issue, i.e., the NOD which 
initiates judicial review of the issue on which the veteran 
has received an unfavorable administrative determination.  

In contrast, the question in this case is not whether a 
timely NOD was filed to initiate the veteran's appeal as to 
the disability evaluation and the effective date of the award 
for the service-connected psychiatric disability.  Rather, 
the question is whether the veteran completed his appeal by 
filing a timely substantive appeal in response to the SOC or 
supplemental SOC, thus giving the Board jurisdiction over 
these matters.  

What is clear from a review of the holding of Karnas, is that 
the Court was addressing the change in statutory provision or 
regulations and the application of the most favorable 
provision.  In the instant case, the significant change 
pertains to case law.  Accordingly, Karnas does not apply.  
Instead, the holding of Grantham must be applied, as the 
effect of Grantham is the correction of an erroneous 
interpretation of the law.  Grantham v. Brown, 114 F3d. 1156, 
1158 (Fed. Cir, 1997). 

Likewise, in Holland v. Brown, 10 Vet. App. 42 (1997) the 
RO's 1993 award of service connection for the back disability 
consisted of a full award of benefits on the appeal initiated 
by the NOD on that issue.  That same RO decision as to the 
"compensation level", or rating, and effective-date elements 
or issues required a separate NOD in order for them to be 
placed in appellate status for the first time. The Court held 
that September and November 1993 statements from the 
appellant, which expressed his disagreement with the RO's 
1993 decision as to the disability rating and effective date 
assigned as to the back-disability claim, constituted an NOD 
as to those two "down-stream element[s]", and thereby 
initiated an appeal of the back-disability claim as to those 
two elements. 

Thus, in this case, once service connection was established 
for schizophrenic reaction, the veteran was required to 
submit a NOD as to the evaluation of that disorder and the 
effective date of the award.  The veteran submitted timely 
NODs with respect to both of those issues.  As noted above, 
the veteran was notified of the 30 percent rating and the 
effective date of the award by a letter in November 1996.  A 
statement by the veteran's attorney in January 1997 expressed 
disagreement with the effective date of the award and, 
implicitly, with the rating assigned, as it claimed 
entitlement to TDIU.  Alternatively, the transcript of the 
hearing in July 1997 could serve as a timely NOD, see Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (statement of appellant's 
representative at VA hearing, when reduced to writing by 
hearing transcript, meets requirement that notice of 
disagreement be in writing as of date of certification of 
transcript).  In a November 1997 rating decision, the RO 
increased the disability rating for service-connected 
schizophrenia from a 30 percent to a 50 percent rating, from 
May 14, 1993.  The RO issued a supplemental SOC in December 
1997.  The notification letter, dated December 23, 1997 noted 
that no substantive appeal or its equivalent had been 
received in relation to either issue, and indicated that the 
appellant would not be able to obtain appellate review 
without filing a VA Form 9 or substantive appeal on either or 
both issues.  Holland, supra.  

E.  Compliance with the holdings of Marsh v. West,11 Vet. 
App. 468 (1998) and Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board's dismissal of an appeal under the aforementioned 
circumstances raises the possibility that a claimant will be 
prejudiced by not having been afforded the benefit of all 
procedural safeguards, such as the right to notice, the right 
to a hearing, and the right to submit evidence in support of 
a claim.  See 38 C.F.R. § 3.103; see generally Thurber v. 
Brown, 5 Vet. App. 119 (1993) (discussing importance of 
notice and opportunity to be heard). The Bernard court held:

[W]hen, as here, the Board addresses in 
its decision a question that had not been 
addressed by the RO, it must consider 
whether the claimant has been given 
adequate notice of the need to submit 
evidence or argument on that question and 
an opportunity to submit such evidence 
and argument and to address that question 
at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.

Bernard, at 394.  

In Marsh v. West, 11 Vet. App. 468, 471 (1998), the Court 
found that the Board violated Bernard by failing to address 
whether its sua sponte consideration of the question of the 
timeliness of the veteran's NOD, without first according the 
veteran an opportunity to submit evidence or argument on that 
question, was prejudicial.  

The Board's obligation to assess its own 
jurisdiction cannot come at the expense 
of the procedural rights that belong to 
an applicant for VA benefits who  has had 
no opportunity to present evidence or 
argument on that jurisdictional  issue. . 
. . At the very least, the Board was 
obliged to ask the veteran whether he  
objected to the Board's adjudication of 
the NOD jurisdictional issue in the first 
instance and to include in the statement 
of reasons or bases for its decision an 
explanation as to why such adjudication 
in the first instance was not prejudicial 
to him.  Marsh, supra.  

As a consequence, the Board should have afforded the veteran 
notice that it was examining the matter of adequacy or 
timeliness sua sponte.  I note that this deficiency was 
corrected by the December 1999 letter to the veteran, in 
which the Board advised the veteran that it was reviewing the 
issue of timeliness of his substantive appeal.  The veteran 
was afforded a period of 60 days to respond.  Neither the 
veteran nor his representative filed a response to that 
letter.  The veteran's attorney did, however, provide 
argument concerning this matter both before the Court and 
before the Board in an earlier letter, which arguments have 
been addressed by the Board in its discussion.

F. Fenderson v. West, 12 Vet. App. 119 (1999).

I note that the Court, in Fenderson v. West, 12 Vet. App. 119 
(1999), held, in part, that the RO never issued a SOC 
concerning an issue, as the document adding that issue to the 
appeal "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Id., emphasis in the original.  The Board had 
concluded that the appeal as to that issue was not properly 
before it, on the basis that a substantive appeal had not 
been filed.  The Court remanded the matter to the Board for 
the issuance of a SOC, which would thereby give the appellant 
another opportunity to file a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, as the supplemental SOCs in this case did provide 
him with the appropriate, applicable law and regulations and 
an adequate discussion of the basis for the RO's assigned 
rating.  Moreover, the RO here did not identify the rating 
issue in the same manner as did the RO in Fenderson.  The 
January 1997 and December 1997 supplemental SOCs list the 
issue as "Evaluation of schizophrenic reaction, paranoid 
type, currently evaluated as 30 percent disabling".  
Accordingly, they do not use the formulation disapproved in 
Fenderson.  


ORDER

The veteran's appeals are dismissed for lack of jurisdiction.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


